Citation Nr: 1609384	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from April 1968 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This case was previously before the Board in September 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

Since the AOJ last considered the appeal the Veteran submitted additional evidence in the form of a statement regarding his asserted herbicide exposure.  As the Veteran did not request in writing that the AOJ review the evidence in the first instance, initial review of the evidence by the Board is appropriate.  See 38 U.S.C.A. § 7105(e) (West 2014).


FINDINGS OF FACT

1. The Veteran served aboard a Navy vessel solely in offshore waters during the Vietnam Era; he did not serve within the inland waterways nor step foot on land within the Republic of Vietnam during this period.

2. Parkinson's disease was not manifested in active service or within one year of service discharge, and the Veteran's currently diagnosed Parkinson's disease is not otherwise etiologically related to such service.






CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
  
The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2015).
  
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that VA examinations are in order.  Regarding the September 2015 Board remand, while no additional development was conducted following receipt of the Veteran's December 2015 statement, the Board notes that the Veteran does not contend his ship entered the inland waterways within the Republic of Vietnam.  Therefore, no additional development regard the ship's movements is necessary, and there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran asserts service connection for Parkinson's disease is warranted as directly due to active service.  Specifically, he asserts he was exposed to herbicides, namely Agent Orange, while serving aboard the USS Midway.  He contends that, while serving aboard the flight deck, he encountered a chalky, gritty substance on the planes' fuselage that he believes was herbicide residue.

If a Veteran was exposed to an herbicide agent during active service, a number of diseases, including Parkinson's disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2015).

A veteran who, during active military, naval or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  In other words, the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Initially, the Board observes the Veteran does not contend that he stepped foot on land within the Republic of Vietnam.  Likewise, he does not assert that his ship, an aircraft carrier, served within the inland waterways (i.e., rivers, streams, canals, etc.).  As there is no such evidence or assertion in the instant case, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307(6)(iii).

Furthermore, there is no evidence of actual exposure to herbicides in the instant case.  See, e.g., September 2012 VA memorandum (formally finding insufficient evidence to establish herbicide exposure in this case).  While the Veteran believes the chalky, gritty substance he purportedly encountered was herbicide residue, he has not been shown to be competent to identify the nature or identity of this substance, nor has he produced any other competent evidence doing so.  As such, the Board finds the Veteran was not exposed to herbicides in service on either a presumptive or actual basis.  Therefore, the Veteran's claim for service connection for Parkinson's disease as secondary to herbicide exposure must fail.  

The Board will next consider whether the evidence demonstrates that the Veteran's current disability was incurred during service or is otherwise related to service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the Board finds that the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident or disorder incurred therein.  With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of Parkinson's disease during service.  There is no medical evidence nor assertion by the Veteran indicating he suffered from Parkinson's disease during service.

Post-service evidence, including a September 2011 Parkinson's disease Disability Benefits Questionnaire, reveals the Veteran was first diagnosed with Parkinson's disease in November 2008, over 35 years following service separation.  Although not dispositive of the issue, the Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran was not diagnosed with the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has not produced a competent medical opinion establishing an etiological link between his current Parkinson's disease and an event or occurrence in service.  The Board acknowledges that the Veteran himself has claimed that he suffers from Parkinson's disease as a direct result of his active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., muscle tremors; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence of record to support the Veteran's assertion that his currently diagnosed Parkinson's disease is etiologically related to his active service.  The lack of any complaints of or treatment for the condition during service, as well as the absence of medical records of a diagnosis or treatment for over 35 years after service, is also probative evidence against the claim for direct service connection.  In addition, the facts of this case do not warrant presumptive service connection for the Veteran's Parkinson's disease, as herbicide exposure has not been established either on a presumptive or actual exposure basis.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for Parkinson's disease on both a presumptive and direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


